In denying the petition for rehearing we would say that it was not intended either to hold or to imply that there need be an issue raised by the pleadings as to the illegality of the contract sought to be enforced by the action in order that the question of illegality may be considered. (Kreamer v. Earl,91 Cal. 112, [27 P. 735].) But in the present case no facts showing the contract to be illegal were either pleaded, shown in evidence, or found.
The application for a rehearing is denied.
All the Justices concurred.